               Case 4:19-mj-70812-MAG Document 1 Filed 05/24/19 Page 1 of 7




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2                                                                                    FILED
     HALLIE HOFFMAN(CABN 210020)
 3   Chief, Criminal Division                                                        MAY 24 2019
                                                                                     SUSAN Y. SOONG
 4   CHRISTINA McCALL(CABN 234139)                                              CLERK, U.S. DISTRICT COURT
     Assistant United States Attorney                                         north district of CALFORNIA
                                                                                     OAKLAND OFFICE
 5
             1301 Clay Street, Suite 340S
 6           Oakland, California 94612
             Telephone:(510)637-3680
 7           christina.mccall@usdoj.gov

 8   Attorneys for United States of America

 9

10                                    UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                             OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                              NO.      4-19-70812
14           Plaintiff,                                    NOTICE OF PROCEEDINGS ON OUT-OF-
                                                           DISTRICT CRIMINAL CHARGES PURSUANT
15      V.                                                 TO RULES 5(C)(2) AND (3) OF THE FEDERAL
                                                           RULES OF CRIMINAL PROCEDURE
16   MYRON MOTLEY,

17           Defendant.

18

19           Please take notice, pursuant to Rules 5(c)(2) and (3)ofthe Federal Rules of Criminal Procedure,

20   that the above-named defendant was arrested in the Northern District of California with a pending arrest

21   warrant (attached), issued in connection with an Indictment(case number 19-cr-00027) filed in the
22   District of Nevada on May 23,2019, a copy of which is attached to this Notice. The penalties for the

23   crimes alleged in the indictment against the above-named defendant are:
24           Count Two: Distribution of oxvcodone. in violation of Title 21. United States Code. Sections
             842fa)m and tbimrCL
25
                    20 Years' Imprisonment
26
                    $1,000,000 Fine
                    At least 3 Years' Supervised Release
27
                    $100 Special Assessment
28                  Forfeiture



     NOTICE OF OUT-OF-DISTRICT CRIMINAL CHARGES
             Case 4:19-mj-70812-MAG Document 1 Filed 05/24/19 Page 2 of 7




 1   DATED: May 24, 2019                   Respectfully submitted,

 2                                        DAVID L. ANDERSON
                                           Urritad States Attonaey
 3

 4                                         CHRISTINA McCALL
                                           Assistant United States Attorney
 5

 6


 7

 8

 9

10

11


12


13

14

15

16

17

18

19

20


21

22


23

24

25

26


27

28


     NOTICE OF OUT-OF-DISTRICT CRIMINAL CHARGES
                       Case 4:19-mj-70812-MAG Document 1 Filed 05/24/19 Page 3 of 7

                                                                                   V - Cfi ri
                                                                                        FILED
                                                                                                                                       RECEIVED
 AO 442 (Rev. 11/11) Arrest Warrant                                                    entered •
                                                                                                                           ■           SERVED OM
                                                                                                                           /PARTIES or rirnnnn.

                                        United States Dis                      RICI
                                                                  for-lhe

                                                            District of Nev   da         CLERK US DISTRICT COU^
                                                                                            district OF NEVADA'
                      United States ofAmerica                                                                                               deputy
                                 V.
                                                                   )
                                                                   )          Case No.
                                                                                                 3;19-cr-00027-MMD-WGC                                           i
                                                                   )
                                                                   )
                         MYRON MOTLEY
                                                                 ■)
                                                                   )■
                             Defendant' ■   ■                                                                          .               ..


                                                      ARREST WAJRRANT

To:        Any authorized law enforcement officer

           YOU ABE COiNTMANDED to arrest and Bring Before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        MYRON MOTLEY                                                             '                                     '       '
'Who is accused of an offense or violation based on the following document filed with the court:.
Sf Indictment             □ Superseding indictment         □ Information       :□ Superseding Information □Complaint
□ Probation Violation Petition              □ Supervised Release Violation Petition             □Violation Notice . □ Order of the Court

This offense is briefly described as follows: • •                                                    •

  Title21. use §§ 841(a)(1) and 841(b)(1)(C) - Distribution.of Oxycodone,(CountTwo):                               ■               '   ''
  Title 18, use § 2-Aiding and Abetting (Count Two)                                                        '                   .




Date:       •   05/23/2019
                                                                                                Issuing officer's signature.

City and state:         Reno, Nevada                                            WILLIAM G. COBB, U.S. Magistrate Judge
                                                                                                  Printed name and title


                                                                Return

          This warrant was received on (date)                           , and the person was arrested on (date)                                          •
at (city and state)


Date; ■
                                                                                            Arresting officer's signature



                                                                                                 Printed name and title
             Case 4:19-mj-70812-MAG Document 1 Filed 05/24/19 Page 4 of 7
            Case 3:19-cr-00L^/-MMD-WGC Document 1 Filed Ob/^3/19 Page 1 of 4


                                                                                               liECEIVEO
                                                                                               t!ERWEDC»l
 1   NICHOLAS A. TRUTANICH
                                                                               COUNSEUPARTIESty RECtmO
     United States Attorney
 2   District ofNevada
     Nevada Bar Number 13644                                               MAY 2 3
 3   JAMES E. KELLER
     Assistant United States Attomey                                 CIERK US DISTRICT COURT
 4   Nevada Bar Number 10636                                              DISTRICT OF NEVADA
                                                             BY:
     400 S. Virginia Street, Suite 900                                                         .deputy
 5   Reno, NV 89501
     Phone:(775)784-5438
 6   James ■Kelier3@usdoi.gov
     Representing the United States ofAmerica
 7
                              UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9                                                          3:19-cr-00027-MMD-WGC
     UNITED STATES OF AMERICA                      No .
10
                           Plaintiff,             INDICTMENT FOR VIOLATIONS OF:
11
            v.                                    21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) -
12                                                Distribution of Oxycodone, a schedule II
     RANDY RAIHALL, and                           controlled substance (Counts One and Two)
13   MYRON MOTLEY,
                                                  18 U.S.C. § 2 - Aiding & Abetting
14                         Defendants.            (Counts One and Two)

15


16   THE GRAND JURY CHARGES THAT:

17                                          COUNT ONE
                                    (Distribution of Oxycodone -
18                             21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C))

19          On or about March 27,2019, in the State and District of Nevada,

20                                        RANDY RAIHALL,

21   defendant herein, knowingly and intentionally distributed oxycodone, a schedule II
22   controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(l)(Q, and IS U.S.C.

23   §2.
24
             Case 4:19-mj-70812-MAG Document 1 Filed 05/24/19 Page 5 of 7
            Case 3:19-cr-00U^/-MMD-WGC Document 1 Filed Ob,^3/19 Page 2 of 4



                                            COUNTTWO
                                    (Distribution of Oxycodone-
 2                             21 U.S.C.§§ 841(a)(1)and 841(b)(1)(C))

 3           On or about March 27,2019, in the State and District ofNevada,

 4                                        MYRON MOTLEY,

 5   defendant herein, knowingly and intentionally distributed oxycodone, a schedule 11

 6   controlled substance, in violation of21 U.S.C. §§ 841(a)(1)and 841(bXl)(C), and 18 U.S.C.

 7   §2.

 8                                 FORFEITURE ALLEGATION
                                     (Distribution of Oxycodone)
 9


10          1. The allegations of Counts One and Two of this Indictment are hereby realleged
11   and incorporated herein by reference for the purpose of alleging forfeiture pursua nt to 18

12   U.S.C.§ 981(a)(1)(C) with 28 U.S.C.§ 2461(c); 21 U.S.C.§ 853(a)(1)and 853(a)(2); and 21
13   U.S.C.§ 881(a)(6) with 28 U.S.C.§ 2461(c).

14          2. Upon conviction ofany ofthe felony offenses charged in Counts One and Two of

15   this Indictment,

16                                    RANDY RAIHALL,and
                                        MYRON MOTLEY
17
            defendants herein, shall forfeit to the United States ofAmerica, any propert)', real or
18
     personal, which constitutes or is derived from proceeds traceable to violations of2j. U.S.C.
19
       841(a)(1), a specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
20
     1961(1)(D), or a conspiracy to commit such offense;
21
            defendants herein, shall forfeit to the United States of America, any property
22
     constituting, or derived from, any proceeds obtained, directly or indirectly, as the result of
23
     violations of21 U.S.C.§ 841(a)(1):
24
             Case 4:19-mj-70812-MAG Document 1 Filed 05/24/19 Page 6 of 7
            Case 3:19-cr-000^MVIMD-WGC Document 1 Filed Ob/^3/19 Page 3 of 4




 1           defendants herein, shall forfeit to the United States ofAmerica,any propert/ used, or
 2   intended to be used, in any manner or part, to commit, or to facilitate the commission of

 3   violations of21 U.S.C.§ 841(a)(1);

 4           defendants herein, shall forfeit to the United States of America, all moneys,
 5   negotiable instruments, securities, or other things of value furnished or intended to be

 6   furnished in exchange for a controlled substance or listed chemical in violation of21 U.S.C.

 7   § 841(a)(1), all proceeds traceable to such an exchange, and all moneys, negotiable
 8   instruments,and securities used or intended to be used to facilitate any violation of21 U.S.C.

 9   § 841(a)(1);

10          an in personam criminal forfeiture money judgment including, but not limited to, at

11   least an amount to be calculated pursuant to the forfeiture statutes in this forfeiture allegation

12   and Fed. R. Crim.P. 32.2(b)(2)(C)(property).

13          3. If any property being subject to forfeiture pursuant to 18 U.S.C. § 981(a)(l)(Q

14   with 28 U.S.C.§ 2461(c);21 U.S.C.§853(a)(1)and 853(a)(2); and 21 U.S.C.§ 881(a)(6)with

15   28 U.S.C.§ 2461(c), as a result ofany act or omission ofthe defendants -

16              a. caimot be located upon die exercise ofdue diligence;

17              b. has been ttansferred or sold to, or deposited with, a third party;

18              c. has been placed beyond the jurisdiction ofthe court;

19              d. has been substantially diminished in value; or

20              e. has been cornrningled vrith other property which cannot be divided vrithout

21                  difficulty;

22   it is the intent of the United States of America, pursuant to 21 U.S.C. § 853(p), to seek
23   forfeiture ofany properties ofdie defendants for the property listed above.

24
            Case 4:19-mj-70812-MAG Document 1 Filed 05/24/19 Page 7 of 7
           Case 3:19-cr-00L^/-MMD-WGC Document 1 Filed Ob,^3/19 Page 4 of 4



 1         All pursuant to 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c): 21 U.S.C. §

 2   853(aKl), 853(a)(2), and 853(p); 21 U.S.C. § 881(aX6) with 28 U.S.C. § 2461(c); and 21
 3   U.S.C.§ 841(a)(1).

 4   DATED this 23'''day of May 2019.        ATRUEBDLL:

 5

 6                                          FOREPERSON OF THE GRAND JURY

 7   NICOLAS A.TRUTANICH
     United States Attome\
 8


 9
     JAl^SE.KmLER
10   Asmtant Unifed States Attorney

11


12


13


14


15


16

17


18

19


20


21

22


23

24
